                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 MARCUS T. DIXON, #B66674,                      )
                                                )
               Plaintiff,                       )
                                                )
 vs.                                            )       Case No. 19-cv-00825-DWD
                                                )
 JOSE DELGADO,                                  )
 LT. ROBINSON,                                  )
 C/O RUCKER,                                    )
 C/O KORTE,                                     )
 LT. STOCK,                                     )
 JOHN DOE #1,                                   )
 JOHN DOE #2,                                   )
 JOHN DOE #3,                                   )
 and AMY LANG,                                  )
                                                )
               Defendants.                      )
                                                )
                                                )

                            MEMORANDUM AND ORDER

DUGAN, District Judge:

       Plaintiff Marcus Dixon, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”) and currently incarcerated in Menard Correctional Center

(“Menard”), brings this civil rights action pursuant to 42 U.S.C. § 1983 for constitutional

deprivations that occurred at Menard and Centralia Correctional Center (“Centralia”).

(Doc. 1). This matter is before the Court on Plaintiff’s Motion for Leave to File an

Amended Complaint (Doc. 51), which is GRANTED. The Court will screen the new

claims pursuant to 28 U.S.C. § 1915A.

       After initial screening and substitution of Defendant Cheek for John Doe #1,

Plaintiff proceeded on the following claims:

                                            1
      Count 1: Eighth Amendment claim against Defendants Delgado, Stock,
               Robinson, Rucker, Korte, John Doe #2, and John Doe #3 for using
               excessive force and/or failing to intervene in its use against Plaintiff at
               Centralia on September 27, 2017.

      Count 2: Fourteenth Amendment equal protection claim against Defendants
               Delgado, Stock, Robinson, Rucker, Korte, John Doe #2, and John Doe #3
               for singling Plaintiff out for an assault because of his race on September
               27, 2019.

      Count 3: First Amendment retaliation claim against Defendants Delgado and
               John Doe #1 for issuing Plaintiff a false disciplinary ticket and filing
               charges in response to his filing grievances.

      On initial screening, the Court dismissed an additional count alleging a procedural

due process violation against Delgado for a false disciplinary ticket at Centralia on

September 27, 2017. (Doc. 16).

      Plaintiff’s proposed Amended Complaint attempts to revive this claim and add

two additional Defendants. Plaintiff alleges that he was not served with the disciplinary

ticket before the disciplinary hearing (because non-party C/O Royster kept it). He also

alleges that Lt. Brookman and Sgt. Hart, who heard the allegedly false disciplinary

charge, did not adequately investigate the charge or set forth the evidence relied upon in

the Final Summary Report.

      To state a Fourteenth Amendment procedural due process claim, Plaintiff must

sufficiently allege that the state deprived him of a constitutionally protected interest in

“life, liberty, or property” without due process of law. Zinermon v. Burch, 494 U.S. 113,

125 (1990). A disciplinary ticket, even if falsely issued, does not violate the Fourteenth

Amendment if the inmate receives procedural due process in the disposition of the ticket.

Hanrahan v. Lane, 747 F.2d 1137, 1140 (7th Cir. 1984). A court analyzing a due process

                                            2
claim in the context of prison disciplinary hearings must consider: (1) whether there was

a protected interest at stake that necessitated due process protections; and (2) whether

the disciplinary hearing was conducted in accordance with procedural due process

requirements. Zinermon, 494 U.S. at 125.

       Here, Plaintiff was sentenced to one year in disciplinary segregation, which is

sufficient to suggest a protectable liberty interest triggering procedural due process

safeguards. See Marion v. Columbia Correction Inst., 559 F.3d 693, 698 (7th Cir. 2009). Those

safeguards include (1) advanced written notice of the charge against him; (2) the right to

appear before an impartial hearing panel; (3) the right to call witnesses and present

documentary evidence if prison safety allows; and (4) a written statement of the reasons

for the discipline imposed. Wolff v. McDonnell, 418 U.S. 539, 563-69 (1974). In addition,

the disciplinary decision must be supported by “some evidence.” Black v. Lane, 22 F.3d

1395, 1402 (7th Cir. 1994).

       The Adjustment Committee (Brookman and Hart) did provide an adequate

written statement of the reasons for the discipline imposed- instead of simply adopting

the written report, they also noted that three other officers witnessed the incident and

agreed with the contents of that report.         That suffices for both the fourth Wolff

requirement and the “some evidence” standard. However, Plaintiff’s allegation that he

did not receive written notice of the charge against him in advance—and told the

Adjustment Committee of that fact prior to their finding—is sufficient to state a claim

against Brookman and Hart. Accordingly, the claim survives, and Brookman and Hart

will be added as Defendants to the case.

                                             3
                     Motion for Trial Transcript and Motion for Subpoena

        Plaintiff has filed two motions seeking discovery materials (Docs. 38 and 50),

which are DENIED. The materials sought (a trial transcript from the state court action

related to Plaintiff’s alleged assault of Delgado and disciplinary records from IDOC) may

be requested as part of merits discovery. Should Defendants refuse to produce them

during the discovery phase of the case, Plaintiff may file an appropriate motion at that

time.

                       Motion for Leave to File Amended Answer

        Defendants Delgado, Korte, Robinson, Rucker, Stock and Thompson have

requested leave to file an amended answer to include a failure-to-exhaust affirmative

defense (Doc. 45), which is GRANTED. Given that the newly-added Defendants will

have the opportunity to answer and assert their own affirmative defenses, there appears

to be no prejudice to Plaintiff and no just reason to deny leave to amend the answer for

the existing Defendants.

                                   Motion for Court Order

        Plaintiff has also requested an order that if he tests positive for COVID-19, he be

allowed to take his legal materials and pens into quarantine with him. (Doc. 39). This

Motion is DENIED. In addition to being a significant invasion into the daily workings

of the prison, such an order would address an issue that has not occurred. Should

Plaintiff be separated from his legal materials to the extent that he is unable to respond

to deadlines or otherwise adequately litigate the case, the Court will hear a motion for

appropriate relief at that time.

                                             4
                                        Disposition

       Plaintiff’s Motion for Leave to File an Amended Complaint (Doc. 51 is GRANTED.

The Clerk of the Court is DIRECTED to file Plaintiff’s proposed Amended Complaint

instanter and ADD Defendants Brookman and Hart. Plaintiff’s new claim survives as

follows:

       Count 4: Fourteenth Amendment procedural due process claim against
       Defendants Brookman and Hart related to Plaintiff’s disciplinary charge and
       hearing.


Plaintiff’s Motions seeking discovery materials (Docs. 38 and 50) are DENIED.

Defendants Delgado, Korte, Robinson, Rucker, Stock and Thompson’s Motion for Leave

to File an Amended Answer (Doc. 45) is GRANTED. Plaintiff’s Motion for Court Order

(Doc. 39) is DENIED.      Plaintiff’s Motions for Extension of Time to File Amended

Complaint (Docs. 48 and 49) are MOOT.

       IT IS ORDERED that the Clerk of Court shall prepare for Defendants Brookman

and Hart: (1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons),

and (2) Form 6 (Waiver of Service of Summons). The Clerk is DIRECTED to mail these

forms, a copy of the Amended Complaint, and this Memorandum and Order to each

Defendant’s place of employment as identified by Plaintiff. If a Defendant fails to sign

and return the Waiver of Service of Summons (Form 6) to the Clerk within 30 days from

the date the forms were sent, the Clerk shall take appropriate steps to effect formal service




                                             5
on that Defendant, and the Court will require that Defendant to pay the full costs of

formal service, to the extent authorized by the Federal Rules of Civil Procedure.

       IT IS ORDERED that, if Defendant can no longer can be found at the work

address provided by Plaintiff, the employer shall furnish the Clerk with Defendant’s

current work address, or, if not known, Defendant’s last-known address.               This

information shall be used only for sending the forms as directed above or for formally

effecting service. Any documentation of the address shall be retained only by the Clerk.

Address information shall not be maintained in the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to

the Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).

Pursuant to Administrative Order No. 244, Defendants need only respond to the issues

stated in this Merits Review Order.

       Plaintiff is ADVISED that he is under a continuing obligation to inform the Clerk

of Court and each opposing party of any address changes; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later

than 7 days after a transfer or other change in address occurs. Failure to comply with this

order will cause a delay in the transmission of court documents and may result in

dismissal of this action for want of prosecution. FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: June 30, 2021
                                                         ___________________
                                                         DAVID W. DUGAN
                                                         U.S. District Judge


                                             6
